May 26, 2015 DREYFUS INDEX FUNDS, INC. Dreyfus International Stock Index Fund Supplement to Statement of Additional Information dated July 1, 2014, as revised or amended, October 1, 2014, November 26, 2014, January 1, 2015, February 27, 2015, March 30, 2015 and May 1, 2015 The following supersedes and replaces any contrary information in the section of the SAI entitled "Investments, Investment Techniques and Risks": Fund Municipal Securities8 Funding Agreements REITs Money Market Instruments9 Foreign Securities Emerging Markets10 Depositary Receipts Sovereign Debt Obligations and Brady Bonds Index Funds ü ü12 ü ü* *Dreyfus International Stock Index Fund only. * *
